Citation Nr: 1204441	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-24 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran had active service from September 1966 to September 1968. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Newark, New Jersey Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Board notes that additional evidence was received in this appeal at the RO in June 2009 and was forwarded to the Board.  The Veteran's representative waived RO review in the March 2010 Informal Hearing Presentation.  In March 2010, the case was remanded for further development.  

The Board notes that in March 2010 argument, the Veteran's representative asserted that a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) had been raised by the record given the findings in a June 2009 private psychological evaluation report.  The Board agrees.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  This matter is referred to the RO for initial consideration. 
  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In February 2010, the Veteran was afforded a VA psychological evaluation to assess the current severity of his PTSD.  The evaluating psychologist then submitted an addendum to his report in July 2010.  Additionally, in February 2011, the psychologist provided an opinion concerning the discrepancy between the GAF score provided by the private treating psychologist in June 2009 and the GAF scores provided by VA examiners.

In a May 2011 statement, the Veteran reported that he was currently receiving treatment at the PTSD clinic in East Orange, New Jersey for increased nightmares.  He noted that these nightmares were currently occurring four to five times per week.  He also reported that he continued to see his private treating psychologist one time per month.  He also argued that the examiner who had seen him was biased against him and did not record his true symptoms as reported.  He requests that an additional examination by another examiner be scheduled.

The Board notes that neither the records of the VA treatment from the East Orange VA clinic, nor the records of the treatment from the private psychologist are associated with the claims file.  Accordingly, as these records are clearly pertinent to the Veteran's claim and as VA treatment records are considered constructively of record, a remand is necessary so that such records may be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA treatment records are considered to be constructively of record).  On remand, the RO/AMC should also obtain any available records from the private treating psychologist.  

The Board also notes that the Veteran's report of increased nightmares appears to indicate a potential increase in the severity of his PTSD.  Accordingly, after obtaining and reviewing the records, an additional examination with a different examiner should be scheduled.  If the records obtained are consistent with other records in the claims folder, further examination is not needed.  If no records are found, a new examination with an additional examiner should be scheduled. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain all available records of VA treatment or evaluation for psychiatric disability since February 2007.  The RO/AMC should also ask the Veteran to identify any additional sources of treatment or evaluation he has received for psychiatric disability since February 2007 and should secure copies of complete records of the treatment or evaluation from all sources identified.  In particular the RO/AMC should attempt to obtain records from the Veteran's private treating psychologist, Dr. T.  To the extent records are sought, but not obtained, the claims folder should contain documentation of the attempts made and appellant and his representative should be notified.

2.  Thereafter, review the records that are obtained.  If no records can be obtained, or if they reveal significant changes from the other records on file, arrange for the Veteran to have a VA psychiatric examination with an examiner who has not previously seen him, to determine the severity of his PTSD.  The claims file including the VA examination reports from April 2008, February 2010, July 2010 and February 2011, the private examination report from June 2009, and any other pertinent information, should be reviewed by the examiner in conjunction with the examination.  All testing deemed necessary should be performed and all findings should be reported in detail.  The examiner should assign a GAF score and should comment on the Veteran's overall level of occupational and social impairment.  If the records obtained reveal findings as essentially recorded in the most recent examination report, additional examination need not be scheduled.

3.  The RO/AMC should then readjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


